MEMORANDUM *
Thomas Veloz Juarez, Jr., appeals the 24r-month sentence imposed following the revocation of his supervised release. We have jurisdiction under 28 U.S.C. § 1291, *593and we affirm. Because the district court considered the policy statements in Chapter 7 of the United States Sentencing Guidelines Manual and gave several reasons why it was sentencing outside the policy statement range, it did not abuse its discretion in rejecting the suggested sentencing range. United States v. Tadeo, 222 F.3d 623, 625-26 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.